 


109 HR 4537 IH: Veterans Housing Fairness Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4537 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mrs. Maloney (for herself, Mr. Serrano, Mr. Owens, Mr. Nadler, Mrs. McCarthy, Ms. Corrine Brown of Florida, Mr. Pallone, Mr. Bishop of Georgia, Mr. Kildee, Mr. Kind, Mr. Holden, Mr. Gutierrez, Mr. Kucinich, Mr. Schiff, Mr. McDermott, Mr. Hastings of Florida, and Mr. Faleomavaega) introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to provide housing loan benefits for the purchase of residential cooperative apartment units.  
 
 
1.Short titleThis Act may be cited as the Veterans Housing Fairness Act of 2005. 
2.Residential cooperative housing units 
(a)Housing benefits for cooperative apartment units Section 3710(a) of title 38, United States Code, is amended by inserting after paragraph (11) the following new paragraph: 
 
(12)To purchase stock or membership in a development, project or structure of a cooperative housing corporation in accordance with subsection (h). . 
(b)Conditions of housing benefits for cooperative apartment unitsSection 3710 of such title is amended by adding at the end the following new subsection: 
 
(h)(1)A loan may not be guaranteed under subsection (a)(12) unless the following conditions are met: 
(A)The development, project or structure of the cooperative housing corporation complies with such criteria as the Secretary prescribes in regulations. 
(B)The dwelling unit, that the purchase of stock or membership in the development, project or structure of the cooperative housing corporation entitles the purchaser to occupy, is a one-family residential unit. 
(2)For the purposes of this subsection, the term cooperative housing corporation has the same meaning given such term by section 216(b)(1) of the Internal Revenue Code of 1986. 
(3)For the purposes of applying the term value of the property to a loan guaranteed under subsection (a)(12), such term means the appraised value of the stock or membership entitling the purchaser to the permanent occupancy of the dwelling unit in the development, project or structure of the cooperative housing corporation.. 
 
